Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to the Application filed on 12/13/2021.  
This application is a continuation of U.S. Patent Application No. 17/013,216, filed September 4, 2020, which is a continuation of U.S. Patent Application No. 16/108,865, filed August 22, 2018.
Claims 1-20 are pending in the case.  Claims 1, 9 and 17 are independent claims.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in telephone interview on 3 August 2022 and 5 August 2022 by applicant’s representative Nicholas Panno.

	Please replace the following claims: 

1. (Currently Amended) A method of generating a user interface, the method comprising: 
receiving, at a processor, first data indicative of a first plurality of transactions by a user; 
processing, by the processor, the first data to generate first behavioral information describing the user, the first behavioral information having a first type selected from among a plurality of types of behavioral information; 
causing, by the processor, the first behavioral information to be displayed by an interactive user interface in an entry within a feed of information displayed by the interactive user interface; 
receiving, at the processor, a user input made in response to the first behavioral information being displayed through the interactive user interface, the user input including a selection of the entry; 
receiving, at the processor, second data indicative of a second plurality of transactions by the user; 
identifying, by the processor, second behavioral information describing the user within the second data, the second behavioral information having the first type; 
causing, by the processor and as a result of the identifying, the second behavioral information to be displayed by the interactive user interface;
wherein the feed is accessible from a home screen of the interactive user interface and separate from the home screen; 
the second behavioral information is displayed by the interactive user interface in the home screen; 
the home screen includes a settings interface; and the user input is made through the settings interface.

7. (Canceled). 

9. (Currently Amended) A device comprising: 
a processor; and a non-transitory memory in communication with the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform processing comprising: 
processing a first plurality of transactions by a user; 
analyzing the first plurality of transactions to generate first behavioral information describing the user, the first behavioral information having a first type selected from among a plurality of types of behavioral information; 
sending the first behavioral information to a user device for display by an interactive user interface of the user device in an entry within a feed of information displayed by the interactive user interface; 
receiving, from the user device, a user input made in response to the first behavioral information being displayed through the interactive user interface, the user input including a selection of the entry; 
analyzing the user input to generate user preference information indicating a preference for at least a portion of the first behavioral information; 
processing a second plurality of transactions by the user; 
generating second data indicative of a second plurality of transactions by the user; 
identifying second behavioral information describing the user within the second data, the second behavioral information having the first type; 
sending the second behavioral information to the user device for display by the interactive user interface;
wherein the feed is accessible from a home screen of the interactive user interface and separate from the home screen; 
the second behavioral information is displayed by the interactive user interface in the home screen; 
the home screen includes a settings interface; and the user input is made through the settings interface.

15. (Canceled). 

17. (Currently Amended) A device comprising: 
a display; an input device; a processor in communication with the display and the input device; and a non-transitory memory in communication with the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform processing comprising: 
receiving first data indicative of a first plurality of transactions by a user; 
processing the first data to generate first behavioral information describing the user, the first behavioral information having a first type selected from among a plurality of types of behavioral information; 
causing the first behavioral information to be displayed by an interactive user interface of the display in an entry within a feed of information displayed by the interactive user interface; 
receiving a user input made in response to the first behavioral information being displayed through the interactive user interface, the user input including a selection of the entry; 
receiving second data indicative of a second plurality of transactions by the user; 
identifying second behavioral information describing the user within the second data, the second behavioral information having the first type; 
causing, as a result of the identifying, the second behavioral information to be displayed by the interactive user interface;
the feed is accessible from a home screen of the interactive user interface and separate from the home screen; 
the second behavioral information is displayed by the interactive user interface in the home screen; 
the home screen includes a settings interface; and the user input is made through the settings interface.

19. (Canceled). 


REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance:

Claims 1-6, 8-14, 16-18, and 20 are allowed. 

The Examiner has carefully examined independent claims 1, 9, and 17.  The closest prior art of reference of record are Caldwell (USPGPUB 20140236789) and Shishkov (USPGPUB 20140244498).

Caldwell discloses device and method comprising: 
receiving, at a processor, first data indicative of a first plurality of transactions by a user; processing, by the processor, the first data to generate first behavioral information describing the user, the first behavioral information having a first type selected from among a plurality of types of behavioral information; 
(Caldwell paragraph [0029]-[0030] discloses processing received first data, actual spending, to generate first behavioral information of first type, personal spending shown in shaded area for each of the transaction categories housing 303, auto 304, food 305 and miscellaneous 306, as shown in figures 3 and 6; Caldwell paragraph [0036]-[0037] discloses displaying first data, user expense in auto budget category 1003, as shown in figure 11) 
causing, by the processor, the first behavioral information to be displayed by an interactive user interface 
(Caldwell paragraph [0029]-[0030] discloses displaying first behavioral information, user expenses each of the categories housing 303, auto 304, food 305 and miscellaneous 306; Caldwell paragraph [0036]-[0037] discloses displaying first data, user expense in auto budget category 1003, as shown in figure 11) 
receiving, at the processor, a user input made in response to the first behavioral information being displayed through the interactive user interface, the user input including a selection of the entry; 
(Caldwell paragraph [0031] disclose receiving a user input on the first behavioral information, user clicks on budget category auto 304 shown in figure 3; paragraph [0036] disclose receiving a user input on the first behavioral information, user clicks on budget category gas/fuel budget 1003 shown in figure 10; Caldwell paragraph [0036] discloses receiving user selection of first behavioral information, user spending 1002 as shown in figure 11) 
receiving, at the processor, second data indicative of a second plurality of transactions by the user; identifying, by the processor, second behavioral information describing the user within the second data, the second behavioral information having the first type; 
(Caldwell paragraph [0031] discloses identifying second behavioral information of first type, personal spending of individual expense items bubbles 304c, 304d, 304e, within the budget 304, auto category as shown in figure 4; Caldwell paragraph [0036]-[003] discloses displaying second data, 7 transactions 1201 shown as 1203 through 1208 in auto category 1003, as shown in figure 12) 
causing, by the processor and as a result of the identifying, the second behavioral information to be displayed by the interactive user interface 
(Caldwell paragraph [0031] discloses displaying second behavioral information, individual expense items bubbles 304c, 304d, 304e, within the budget 304, auto category as shown in figure 4; Caldwell paragraph [0036]-[003] discloses displaying second behavioral information, 7 transactions 1201 shown as 1203 through 1208 in auto category 1003as shown in figure 12 as shown in figure 11). 

Shishkov discloses device and method comprising: 
receiving, at a processor, first data indicative of a first plurality of transactions by a user; 
(Shishkov paragraph [0034] discloses receiving financial transactions made by user) 
processing, by the processor, the first data to generate first behavioral information describing the user, the first behavioral information having a first type selected from among a plurality of types of behavioral information; 
(Shishkov paragraph [0023], [0035] discloses generating first behavioral information of first type, financial transactions made by the user that fulfill a defined criteria, as shown in figure 3) 
causing, by the processor, the first behavioral information to be displayed by an interactive user interface in an entry within a feed of information displayed by the interactive user interface; 
(Shishkov paragraph [0035]-[0038], [0039], [0018] discloses first behavior information, financial transactions, displayed in interactive display, selecting various places on interface displays additional information, within a feed as shown in figure 3) 
receiving, at the processor, second data indicative of a second plurality of transactions by the user; 
(Shishkov paragraph [0023] discloses receiving second data indicative of a second plurality of transactions by the user, receive information related to financial transactions on a regular basis) 
identifying, by the processor, second behavioral information describing the user within the second data, the second behavioral information having the first type; and 
(Shishkov paragraph [0023] discloses identifying, by the processor, second behavioral information of the first type, financial transactions made by the user that fulfill a defined criteria) 
causing, by the processor and as a result of the identifying, the second behavioral information to be displayed by the interactive user interface 
(Shishkov paragraph [0023], [0028], [0039] discloses displaying second behavioral information as result of the identifying; set of financial transactions that fulfill a defined criteria is displayed). 


The cited prior art of record does not disclose combination of device and method comprising:
receiving, at a processor, first data indicative of a first plurality of transactions by a user; 
processing, by the processor, the first data to generate first behavioral information describing the user, the first behavioral information having a first type selected from among a plurality of types of behavioral information; 
causing, by the processor, the first behavioral information to be displayed by an interactive user interface in an entry within a feed of information displayed by the interactive user interface; 
receiving, at the processor, a user input made in response to the first behavioral information being displayed through the interactive user interface, the user input including a selection of the entry; 
receiving, at the processor, second data indicative of a second plurality of transactions by the user; 
identifying, by the processor, second behavioral information describing the user within the second data, the second behavioral information having the first type; 
causing, by the processor and as a result of the identifying, the second behavioral information to be displayed by the interactive user interface;
wherein the feed is accessible from a home screen of the interactive user interface and separate from the home screen; 
the second behavioral information is displayed by the interactive user interface in the home screen; 
the home screen includes a settings interface; and the user input is made through the settings interface.



ALLOWABLE SUBJECT MATTER

Claims 1-6, 8-14, 16-18, and 20 are allowed with the examiner’s amendment noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175